Citation Nr: 1430674	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.
 
2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claim of service connection for prostate cancer, to include as due to ionizing radiation exposure.  A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter also is on appeal from a December 2012 rating decision in which the RO denied the Veteran's claim for a compensable disability rating for bilateral hearing loss.  The Veteran disagreed with this decision later in December 2012.  The RO issued a Statement of the Case (SOC) on this claim in January 2013.  The Veteran subsequently testified at his March 2013 Board hearing about this claim.  Having reviewed the claims file, to include the transcript of the Veteran's March 2013 hearing testimony, the Board finds that this testimony constituted a substantive appeal on his claim for a compensable disability rating for bilateral hearing loss.

A review of the Veteran's Virtual VA file reveals the March 2013 Board hearing transcript and an April 2014 VA examination.  The other documents are either duplicative of the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during Operation IVY in 1952.  

2.  The evidence of record demonstrates that prostate cancer was initially clinically demonstrated in 2006, more than 50 years after service, and has not been shown by competent medical, or competent and credible lay, evidence to be etiologically related to the Veteran's active service, to include exposure to ionizing radiation.

3.  During the entire pendency of the appeal, the numeric designation of hearing impairment based on puretone threshold average and speech discrimination does not result in a compensable rating.


CONCLUSIONS OF LAW

2.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In regards to the Veteran's claims of entitlement to service connection, the notice requirements were accomplished in a letter sent in March 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated May 2012.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's post-service VA and private records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

Additionally, the Board finds that the August 2009 and September 2013 audiological examinations; as well as the September 2013 prostate examination and August 2012 addendum opinion, when taken together, are adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's prostate cancer and bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board notes that the August 2012 VA examination failed to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  However, the examination of puretone thresholds is adequate for schedular purposes.  Additionally, the other audiological examinations of record specifically include the Veteran's reported functional effects of his bilateral hearing loss, namely difficulty comprehending speech with background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing that his prostate cancer was related to service and that his symptoms warranted a higher rating.  Additionally, the undersigned elicited testimony about the Veteran's in-service radiation exposure, timeline of diagnosis of prostate cancer, and current severity of his bilateral hearing loss.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the April 2013 remand directives, which included providing the Veteran another opportunity to identify outstanding VA and private treatment records and affording the Veteran additional VA examinations.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Radiation exposure service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4). 

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran contends that he has prostate cancer due to ionizing radiation.  

A November 2006 private treatment record shows that the Veteran was diagnosed with prostate cancer in November 2006.  However, prostate cancer is not considered a radiogenic disease under 38 C.F.R. § 3.309(d).  Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

As noted above, the Veteran has been diagnosed with prostate cancer.  Prostate cancer is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(3).  The Veteran's prostate cancer was first diagnosed in 2006, five or more years after the Veteran's discharge from service.  As such, the Veteran meets the first two requirements under 38 C.F.R. § 3.311(b).  

The Board notes that a December 2006 VA memo from Chief Public Health and Environmental Hazards (PHEH) Officer regarding the use of screening dose tables for review of skin and prostate cancer compensation claims from atomic veterans is associated with the Veteran's file.  This memorandum was written for the Director of the Compensation and Pension Service and recommended that Veteran's Benefits Administration (VBA) staff use screening doses to evaluate cases instead of submitting them to the PHEH office.  An attachment discussed prostate cancer claim screening for Pacific Proving Ground (PPG) cases.   This attachment notes generally that all PPG cases involving Veterans whose prostate cancers were diagnosed 25 or more years after exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses.  Therefore, it is unlikely that prostate cancers in these PPG veterans can be attributed to exposure to ionizing radiation in service.  The Board notes that the adjusted total prostate dose for PPG cases was listed as 40 rem in the memo.  

In December 2009 the Defense Threat Reduction Agency (DTRA) provided dosage and verification for the Veteran.  The letter noted that the Veteran participated in Operation IVY, conducted at the Pacific Proving Ground in 1952.  The letter explained that the Veteran was receiving an estimate of the maximum dose ("based on worst-case parameters and assumptions") and the estimate intended to provide the Veteran with the maximum benefit of the doubt.  The letter concluded that the doses the Veteran could have received during his participation in Operation IVY were not more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 4.5 rem, and an internal committed dose to the prostate (beta + gamma) of 2 rem.  

Based on this estimate, in February 2010 the RO promulgated an administrative decision stating that there was no reasonable possibility prostate cancer resulted from radiation exposure in service.  This administrative letter set forth the probable dose, the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).  

The Board acknowledges the Veteran's assertions that his prostate cancer is related to his military service, including exposure to ionizing radiation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of prostate cancer, specifically whether related to exposure to ionizing radiation, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms regarding his prostate, any opinion regarding the nature and etiology of his prostate cancer requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his prostate cancer is related to his in-service exposure to ionizing radiation.  

The Board notes that it is not bound by the 2006 internal VA memorandum.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 19.5.  However, as it was created based on data acquired by the VA and there is no other competent and credible evidence relating the Veteran's prostate cancer to his in-service exposure to ionizing radiation, the Board finds the memo to be highly probative to the question at hand.  As such, based on the information noted above, the Board finds that entitlement to service connection for prostate cancer due to ionizing radiation exposure is not warranted under 38 C.F.R. § 3.311 (2013).

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  In this regard, service treatment records are absent of any complaints, treatment, or diagnosis of a prostate condition.  

A November 2006 private treatment record shows that the Veteran reported that his brother was diagnosed with prostate cancer eight years prior and for that reason he has undergone screening of prostate specific antigens (PSA) on a frequent basis.  

The Veteran testified at the March 2013 Board hearing that he believed his prostate cancer was due to his military service because one of his best friends from service died from cancer in 2004 and the other had part of his lung removed.  The Veteran reported that both of his shipmates were exposed to ionized radiation like him.  The Veteran also asserted that other shipmates that got cancer were smokers but he was not.  

The Veteran was afforded a VA examination in September 2013.  The examiner diagnosed prostate cancer that was currently in remission.  The examiner noted that prostate cancer was not on the list of presumptive diseases related to ionizing radiation.  The examiner also concluded that it was less likely as not that the Veteran's prostate cancer was related to ionizing exposure.  

In an April 2014 VA addendum opinion the VA examiner concluded that it was less likely as not that the Veteran's prostate cancer was caused by his ionizing radiation exposure in service.  The examiner explained that from review of the records, the maximum total dose of ionizing radiation the Veteran was exposed to in 1952, at the age of 20, was 40 rem.  The examiner noted that 40 rem was the equivalent of a 0.4 Sieverts (Sv) dose.  The examiner noted that from reference to Medical Effects of Ionizing Radiation. 3rd Ed.  A. Mettler, Jr and A.C. Upton, eds. Philadelphia: Saunders Elsevier; 2008, at this dose of radiation, there was no increase in the risk of developing prostate cancer due to ionizing radiation.  At doses higher than this dose, this Veteran was exposed to a dose of 1.0 Sv; patients exposed between the ages of 20 to 40 years old had a relative risk of developing prostate cancer that was less than one.  The examiner further explained that developing prostate cancer more than 30 years after exposure to ionizing radiation were also noted to have a relative risk of less than one.  The examiner explained that a relative risk less than one indicated that there was not an increased risk of developing prostate cancer due to the ionizing radiation.  The examiner noted that the Veteran has a family history positive for prostate cancer and as noted in the above cited material, prostate cancer is the most common cancer in elderly males and was detected at autopsy in over 50 percent of males over the age of 80 years old.  The examiner concluded that it was more likely that these two factors contributed to the development of the Veteran's prostate cancer.  

In this regard, the Board finds the April 2014 VA addendum opinion to be highly probative to the question at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the April 2014 VA examiner is a VA Physician's Assistant and possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the examination report reflects review of the Veteran's claims file, reference to medical literature, and provides a persuasive rationale. .

Again, the Board acknowledges the Veteran's assertions that his prostate cancer is related to his military service, including his exposure to ionizing radiation.  However, as stated above, service treatment records are negative for any complaints, treatment, or diagnosis of a prostate condition.  Additionally, the Veteran was not diagnosed with prostate cancer until over 50 years after separation from service.  Finally, as stated above, the Veteran has not demonstrated that he has the medical expertise to provide an opinion on the nature and etiology of his prostate cancer.  

Lastly prostate cancer is not is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this claim.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Analysis

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current disability rating.  

Specifically, the Veteran reported that in a controlled environment he hears fairly well but around a lot of people talking he is unable to understand what is being said.  See February 2013 statement.  The Veteran also asserted that he should be awarded a 10 percent non schedular rating as his hearing loss is treated with hearing aids.  See April 2014 statement.  The Veteran also reported that he can hear when someone is close to him but at church he is unable to hear the sermon.  See March 2013 Board hearing transcript.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that the functional effect of his hearing loss upon daily activities was difficulty comprehending speech in noise.  The right ear had pure tone thresholds of 20, 30, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 35, 80, and 85 decibels at these same frequencies.  The average threshold for the right ear was 51 (51.25) and left ear was 53.74 (54).  The Veteran had 88 percent speech recognition for the right ear and 92 percent for the left ear.  This translates to level II hearing for the right ear and level I hearing for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in August 2012.  The examiner noted that the Veteran's hearing loss did not affect his ability to work.  The right ear had pure tone thresholds of 25, 35, 85, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 35, 85, and 90 decibels at these same frequencies.  The average threshold for the right ear was 58 (57.5) and left ear was 59 (58.75).  The Veteran had 92 percent speech recognition for both the right and left ear.  This translates to level II hearing for both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in September 2013.  The Veteran reported that he has trouble understanding words, especially in background noise.  The right ear had pure tone thresholds of 15, 25, 70, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 10, 25, 70, and 75 decibels at these same frequencies.  The average threshold for the right ear was 46 (46.25) and left ear was 45.  The Veteran had 94 percent speech recognition in both the right and left ear.  This translates to level I hearing in the both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty comprehending speech with background noise.  The Board further acknowledges that the Veteran is both competent and credible in his report of his hearing loss symptomatology as his reported symptomatology has remained consistent over time.  The Board has also considered the Veteran's assertion that since he receives hearing aids from the VA he should be compensated accordingly.  However, the Board notes that the rating criteria for hearing impairments is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss. Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech with background noise.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to service connection for prostate cancer is denied

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


